DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 2017/0038484 (Cox) disclose a whole-body transmission x-ray scanner (whole-body scanning using x-ray, abstract, [0013], [0021]), comprising: a collimated x-ray source emitting x-rays collimator 3 is used to collimate x-ray source emitting x-rays 5, [0131]); a linear x-ray camera configured to detect the x-rays (detector array8 comprises a linear array of photodiodes [camera] to detect x-rays in a linear configuration, [0131], [0132]); a counterweight; and a positioner that aligns the x-ray source and the x-ray camera and moves the x-ray source and the x-ray camera synchronously to scan and acquire radiographic images of an object located therebetween, the positioner comprising: a cable alignment assembly connecting the counterweight directly to the x-ray source and to the x-ray camera to maintain alignment of the x-ray source and the x-ray camera during a scanning mode in which the x-ray source and the x-ray camera move from one end of the object to another end; a motor; a bi-directional crossover slide track bearing assembly connected to the x-ray source; and a conveyor operatively connected to the motor and to the slide track bearing assembly to move the slide track bearing assembly in a loop that correspondingly translates the x-ray source and the x-ray camera along a single linear axis.
Regarding claim 1, the best prior art, US 2017/0038484 (Cox) disclose a whole-body transmission x-ray scanner (whole-body scanning using x-ray, abstract, [0013], [0021]), comprising: a collimated x-ray source emitting x-rays (collimator 3 is used to collimate x-ray source emitting x-rays 5, 
However, the prior art fails to teach the details of the positioner comprising a cable alignment assembly connecting the counterweight directly to the x-ray source and to the x-ray camera to maintain alignment of the x-ray source and the x-ray camera during a scanning mode in which the x-ray source and the x-ray camera move from one end of the object to another end; a motor; a bi-directional crossover slide track bearing assembly connected to the x-ray source; and a conveyor operatively connected to the motor and to the slide track bearing assembly to move the slide track bearing assembly in a loop that correspondingly translates the x-ray source and the x-ray camera along a single linear axis. Claims 2-20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884